DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 06/29/2020, 02/10/2021, 03/11/2021, 03/23/2021, 04/29/2021, 06/21/2021, 07/02/2021 and 10/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
3.	The drawings submitted on 04/15/2020 have been accepted by the examiner.  

Specification
4.	Amendment to the specification (i.e. para. [0019]) submitted on 05/28/2020 has been accepted by the examiner.

Terminal Disclaimer
5.	The terminal disclaimer filed on 05/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Application Number 17/368,371 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with applicant’s attorney Mr. Alberto Araiza (Reg. No. 60,621) on 05/18/2022.
Claims 1, 2, 3, 18 and 20 have been amended as follows: 
In the Claims:

1.	 A method performed by a wireless network to mitigate a security risk arising from an application-layer transaction and associated contextual scenario of a wireless device (WD) at an endpoint of the wireless network, the method comprising: 
maintaining a security resource of the wireless network and a profile of the WD, 
wherein the security resource is inactive by default and configured for on-demand 
activation in response to the security risk associated with the WD while on the wireless network; 
monitoring the WD for application-layer transactions and associated contextual scenarios 
while on the wireless network; 
detecting a security risk relative to a particular type of a particular application-layer 
transaction and a particular contextual scenario of the WD, wherein the particular 
contextual scenario is based on a location of the WD while the particular application-
layer transaction is ongoing and the profile of the WD; 
in response to detecting the security risk, activating the security resource to support the 
particular application-layer transaction while safeguarding the wireless network; detecting a change to the particular application-layer transaction or the particular contextual 
scenario; and 
in response to detecting the change to the particular application-layer transaction or the 
particular contextual scenario, deactivating the security resource for the WD, and in response to detecting the change to the particular contextual scenario, activating a nominal resource to support the particular application-layer transaction.

2. 	The method of claim 1, wherein detecting the change to the particular application-layer transaction or the particular contextual scenario comprises: 
detecting the change to the particular contextual scenario as a change in the location of the 
WD while the particular application-layer transaction is ongoing; and 
activating the nominal resource to support the particular application-layer transaction on 
the wireless network.

3. 	The method of claim 1, wherein detecting the change to the particular application-layer transaction or the particular contextual scenario comprises: 
detecting completion of the particular application-layer transaction; and 
activating the nominal resource to support subsequent application-layer transactions. 

18. 	A network access node of a 5G wireless network, the network access node comprising: 
a processor; and 
memory containing instructions that, when executed by the processor, cause the network 
access node to: 
maintain multiple security resources and multiple nominal resources for the 5G 
wireless network, 
wherein the multiple security resources and the multiple nominal resources 
are deployable on-demand based on contextual scenarios of wireless 
user equipment (UEs) 
monitor UE-originated and UE-terminated application-layer transactions of multiple 
wireless UEs on the 5G wireless network, 
wherein the UE-originated and the UE-terminated application-layer 
transactions are for different application-layer transaction types and 
are monitored for contextual scenarios associated with the multiple 
wireless UEs on the 5G wireless network; 
detect a relative security risk to the 5G wireless network based on a particular 
contextual scenario of a particular wireless UE, 
wherein the particular contextual scenario is based on a location of the 
particular wireless UE and is associated with a particular application-
layer transaction on the 5G wireless network; 
upon detecting an increase in the relative security risk, trigger deployment of a 
security resource of the multiple security resources to support the particular 
application-layer transaction associated with the particular wireless UE while 
safeguarding the 5G wireless network; and 
upon detecting a decrease in the relative security risk, trigger deployment of a 
nominal resource of the multiple nominal resources to continue support of 
the particular application-layer transaction associated with the particular 
wireless UE.

20. 	A non-transitory computer-readable medium with instructions stored thereon that, when executed by a system, cause the system to perform operations comprising: 
monitoring application-layer communications and associated contextual scenarios of a 
wireless device (WD) on a wireless network; 
detecting a security risk based on a particular application-layer communication that occurs 
while the WD is in a particular contextual scenario, 
wherein the particular contextual scenario includes a location of the WD, a time 
when the particular application-layer communication occurs, and an identity 
of a user engaging in the particular application-layer communication; 
in response to detecting the security risk, activating a security resource to support the 
particular application-layer communication to safeguard the wireless 
network while the WD is in the particular contextual scenario; 
detecting a change in the particular contextual scenario as a change in the location of the 
WD while the application-layer communication is ongoing, 
wherein the change in the contextual scenario is associated with a reduction in the 
security risk; and 
in response to detecting the reduction in the security risk, activating a nominal resource to 
replace the security resource and support the particular application-layer 
communication on the wireless network.


Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance: 
A prior art of record Li et al (US 2014/0181888 A1) discloses separating the data from other data based on the category, the data may be encrypted/decrypted based on the category, and/or context information (Li: [Abstract]), apply a security policy based on a category and further based on user input…, the user input may establish a security policy in which web content from a particular site may be denied and/or allowed access to a type of data in a local data storage based a category and user input (Li: ¶ [0015]), determine context information related to the platform, such that the security policy may be applied to the data further based on platform context information (Li: ¶ [0016]), and apply security policy based on a category and further based on location context information associated with the platform which may permit attempts by the web content 12 to access a type of data (Li: ¶ [0017]). 
On the other hand, Hutnik et al (US 2008/0155645 A1), discloses a server is adapted to communicate with client devices using a selected one of a plurality of alternative protection suites…, use of a particular protection suite is prohibited by law in the geographical region where the terminal device is located (Hutnik: [Abstract]), the client's IP address, contained in each packet of the Offer, is obtained from the IP header (313). That address is sent to policy server 212 (315) and, in response, VPN server 221 receives the list of allowed responder protection suites (Hutnik: ¶ [0031]), most-preferred protection suite from among those on the allowed list does not match an initiator protection suite in the Offer, it is determined (325) whether all the protection suites in the allowed list have been considered (Hutnik: ¶ [0032]), and enabling client-transparent conformance with local law in regard to encryption algorithms (Hutnik: ¶ [0042]). 
Finally, Chen et al (US 2015/0295953 A1) discloses a method and computer device for monitoring a wireless network (Chen: [Abstract]), finding all devices accessing the wireless local
network, the computer device may present identifications of these devices to a user (Chen: ¶ [0045]), the computer detects whether the certification mode and the encryption algorithm have a security
risk (Chen: ¶ [0046]), and if the certification mode and the encryption algorithm of the wireless local network are in the blacklist, the computer device may determine that the certification mode and the encryption algorithm of the wireless network have a security risk (Chen: ¶ [0049]). 
However, the prior art of record does not disclose, with respect to Claim 1, an on-demand activation of a security resource in response to a security risk associated with a wireless device based on a particular application-layer transaction and a particular contextual scenario that is based on a location of the wireless device while the transaction is ongoing. Further, prior art of record fails to disclose deactivating the security resource in response to the change in the particular application-layer transaction or the particular contextual scenario, and enabling a nominal resource in response to detecting a change in the particular contextual scenario. 
Claim 18 is similar in scope to Claim 1 and further recite deploying dynamically security resources and nominal resources in a 5G network and applying security resources and nominal resources based on detected changes in security risk by monitoring particular application-layer transactions and particular contextual scenarios of wireless devices. 
Claim 20 is similar in scope to Claim 1 and recite activating a security resource in response to a detected security risk, while the transaction is ongoing, and enabling a nominal resource in response to a reduction in the security risk based on a change in the contextual scenario where the contextual scenario includes a location of wireless device, transaction time and the identity of the user.
Therefore, Hutnik, Li and Chen individually and/or in combination fail to disclose all the limitations and the combination of features recited in independent Claims 1, 18 and 20. 

8.    	 Based on the search conducted, the reasons described above and the examiner’s amendment the prior art of record does not disclose, with respect to independent claims 1, 18 and 20, the features corresponding to those of claims 1, 18 and 20 in the respective context(s). Therefore, the independent claims 1, 18 and 20 are allowed.

9. 	Dependent claims 2-17 and 19 are allowed in view of their respective dependence from Claims 1 and 18. 

10.	Claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.    US-8788804-B2
b.   US-20090307491-A1
c.    US-20050066197-A1
d.    US-20170272472-A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on MON-FRI 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W. KIM can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494